MEMORANDUM**
Manuel Antonio Rosales-Hernandez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an immigration judge’s (“IJ”) denial of his applications for asylum and withholding of deportation under 8 U.S.C. §§ 1158(a) and 1253(h). Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review adverse credibility findings for substantial evidence and will uphold the findings unless the evidence compels a contrary result. Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999). We grant the petition and remand.
The BIA upheld the IJ’s adverse credibility finding solely on the basis of a discrepancy concerning the date on which guerrillas attacked Rosales-Hernandez. Rosales-Hernandez testified that guerillas attacked him on December 22, 1991. However, Rosales-Hernandez submitted a letter from a medical clinic indicating that the attack occurred on September 22, 1991.
This minor inconsistency, which reveals nothing about Rosales-Hernandez’s fear for his safety and does not go to the heart of his asylum claim, is insufficient to support the BIA’s adverse credibility finding. See Vilorio-Lopez v. INS, 852 F.2d 1137, 1142 (9th Cir.1988); de Leon-Barrios v. INS, 116 F.3d 391, 393 (9th Cir.1997). Accordingly, we remand to the BIA for a determination of the merits of Rosales-Hernandez’s asylum claim. See INS v. Ventura, — U.S. -, -, 123 S.Ct. 353, 355,154 L.Ed.2d 272 (2002).
PETITION GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.